Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 18, 2017

                                     No. 04-17-00430-CR

                                     San Juan GARCIA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3674
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER

        Carol N. Castillo’s notification of late record is hereby GRANTED. The reporter’s record
is due on or before October 24, 2017.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court